DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 February 2022 has been entered.
 
This a response to Applicant’s amendment filed on 20 February 2022, wherein: 
Claims 1, 8, and 15 are amended.
Claims 2-7, 9-14, and 16-21 are original.
Claims 1-21 are pending.

Inventorship
The improper inventorship naming identified in the Office Action mailed 31 December 2021 is maintained and incorporated by reference.  It is reproduced below for Applicant’s convenience.

It is noted that only Newton Howard is identified as a named inventor in the instant Non-Provisional Application, but Provisional Application 62/510,498 which the instant application claims a domestic benefit of, also identifies Jeroen Bergmann as a co-inventor.  It is further noted that the public disclosure1 of Applicant’s claimed invention also identifies three other authors besides Newton Howard and Jeroen Bergmann, namely Joan Fei, David A. Green, and Amir Hussain.  Because provisional applications may be filed without claims, each inventor named in a joint provisional application must have made a contribution to the subject matter disclosed in the application.  See 37 CFR 1.45(c).  Applicants are responsible for correcting, and are required to correct, the inventorship in compliance with 37 CFR 1.48 when the application is amended to change the claims so that one (or more) of the named inventors is no longer an inventor of the subject matter of a claim remaining in the application. However, no request under 37 CFR 1.48 was filed to correct the inventorship to remove the co-inventor.  Any request to change inventorship must be in the form of a request under 37 CFR 1.48. Otherwise, the inventorship in the instant application shall be the same as in the prior application.  See MPEP 602.09.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, 

The information disclosure statement filed 20 February 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, non-patent literature cite nos. 20 and 22 are 672- and 764-page textbooks, respectively.  It is recommended to only cite those portions which are pertinent as it is unclear where in the entirety of these texts Applicant is citing to.

The information disclosure statement filed 20 February 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, non-patent literature cite no. 10 cites to a 6-page document.  However, only an abstract was filed.  Additionally, multiple pages of non-patent literature cite no. 34 include sections that are illegible.

The information disclosure statement filed 20 February 2022  fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because non-patent literature cite no. 17 fails to comply with 37 CFR 1.98(b)(5) - relevant pages of the publication.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the 

Specification
The disclosure is objected to because of the following informalities:
Para. 20 recites “motor performance is may be determined”.  This is grammatically incorrect.
Para. 46 recites “the change attitude towards technologies”.  This is grammatically incorrect.
Appropriate correction is required.

The objection to the specification identified in the Office Action mailed 31 December 202 is maintained and incorporated by reference.  It is reproduced below for Applicant’s convenience.

 The attempt to incorporate subject matter into this application by reference to Uswatte et al. in para. 23 is ineffective because the root words “incorporate” and/or “reference” have been omitted.  Additionally, the current status of the claims indicate that the Uswatte et al. reference is considered as providing nonessential material.  However, if the claims are to be amended to include this subject matter, then this reference will be considered to be providing essential material. Applicant is reminded that the incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper, and that Applicant will be required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. 37 CFR 1.57(g).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-21 are objected to because of the following informalities:
The second to last limitation in claims 1, 8, and 15 is missing the term “of” between the second recitation of “physical movements” and “the person”.
The last limitation in claims 1, 8, and 15 recites the term “activities of everyday living” and claims 2, 9, and 16 recite “a task of everyday living”.  While the disclosure also recites this term, it is not entirely clear how this term is defined.  For the purposes of compact prosecution, this term is construed as “activities of daily living” which one of ordinary skill in the art would understand as a term of the art.  It is recommended to amend the claims to replace the recited term with the term of the art in order to increase clarity.
Dependent claims 2-7, 9-14, and 16-21 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 8, 9, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 2 and Bergmann23. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 2 claim the same invention as claim 1 of copending Application No. 16/584,654, claims 8 and 9 claim the same invention as claim 3 of copending Application No. 16/584,654, and claims 15 and 16 claim the same invention as claim 2 of copending Application No. 16/584,654 except for the identification in claims 1, 8, and 15 that the physical movement sensors include at least one wrist accelerometer, that the determined physical movements include at least hand trajectories and wrist accelerations, and that determining an effect of cognitive loading includes being based on at least median frequencies of hand trajectories and wrist accelerations.
However, claims 1-3 of copending Application No. 16/584,654 claim “a wearable body sensor system placed on the subject, the wearable body sensor system adapted to measure movements and object interaction of the subject in everyday living situations, the body sensor system comprising at least one sensor system selected from a group comprising an Integrated Clothing Sensing System, acceleration sensors, and a Hydrocele Geodesic Sensor Net, and gathering movement data with the wearable body sensor system” and “determining the presence of an abnormal condition based on the gathered at least one motor system data”.
15988260
16584654

1
1

 A computer-implemented method for determining effects of cognitive loading on a person comprising: 
A method for detection of neurodegenerative disease comprising: 


determining physical movements of the person in 
(Claim 2) The method of claim 1, wherein the physical task is a task of everyday living.

gathering movement data with the wearable body sensor system,


wherein a measuring functioning of the cognitive function comprises: 
gathering cognitive function data comprising everyday speech data gathered using an audio capture device, and 
wherein measuring brain activity comprises: 
gathering brain activity data comprising neuronal signals obtained using an implantable probe comprising a microelectrode array of carbon nanotube connections between electronic circuitry and in-vivo human neural tissue; and 
determining, at a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by 
wherein analyzing the gathered motor system data comprises: analyzing the gathered movement data to differentiate between movement conditions using wavelet analysis, and generating information indicating movement conditions, 
wherein analyzing the gathered cognitive function data comprises: 
analyzing the gathered speech data for motor and non-motor correlations related to severity of the neurodegenerative disease data, including determining inability to control voice tone based on jitter 
generating information indicating severity of the neurodegenerative disease and the measured motor and non-motor aspects; and 
wherein analyzing the gathered brain activity comprises: 
analyzing the gathered neural oscillation detection data related to severity of the neurodegenerative disease, including determining spindles in the neural oscillation detection data based on a frequency spectrum of the neural oscillation detection data, and 
generating information indicating severity of the neurodegenerative disease; and 















































8
3

A system for identifying determining effects of cognitive loading on a person comprising: 
A system for detection of neurodegenerative disease, the system comprising: 

a wearable sensor network of physical movement sensors attached to the person and adapted to transmit data representing physical movements of at least a portion of the person, the physical movement sensors including at least one wrist accelerometer; and 
at least one of a wearable body sensor system, apparatus for gathering everyday speech data, apparatus for neural oscillation detection, and an electro-encephalogram apparatus; 

a computing system comprising a processor, memory accessible by the 



memory accessible by the processor; 


computer program instructions stored m the memory and executable by the processor to perform: 

recording data representing physical movements of a person from the wearable sensor network of physical movement sensors attached to the person, the data recorded while the person is repeatedly performing a physical task and while the person is under cognitive loading during at least some of the performances of the task; 
determining physical movements of the person in response to the cognitive loading from the received data for each of the performances of the task, the determined physical movements including at 
(Claim 9) The system of claim 8, wherein the physical task is a task of everyday living.

wherein measuring functioning of the motor system comprises: 
placing a wearable body sensor system on the subject, the wearable body sensor system adapted to measure movements and object interaction of the subject in everyday living situations, the wearable body sensor system comprising at least two sensor systems selected from a group comprising an Integrated 
gathering movement data with the wearable body sensor system,




determining an effect of cognitive loading based on the physical movements of the person while performing the physical task without cognitive loading and while performing the physical task with cognitive loading, wherein the effect of cognitive loading based on the physical movements the person 

gathering cognitive function data comprising everyday speech data gathered using an audio capture device, and 
wherein measuring brain activity comprises: 

determining the presence of an abnormal condition based on the gathered at least one motor system data, cognitive function data, and brain activity data of the subject, 
wherein analyzing the gathered motor system data comprises: 
analyzing the gathered movement data to differentiate between movement conditions using wavelet analysis, and 
generating information indicating movement conditions, 

analyzing the gathered speech data for motor and non-motor correlations related to severity of the neurodegenerative disease data, including determining inability to control voice tone based on jitter of the speech data and determining lack of normal voice modulation based on shimmer of the speech data, and 
generating information indicating severity of the neurodegenerative disease and the measured motor and non-motor aspects, and 
wherein analyzing the gathered brain activity comprises: 
analyzing the gathered neural oscillation detection data related to severity of the 
generating information indicating severity of the neurodegenerative disease; and 
outputting information indicating severity of the neurodegenerative disease based on the generated information.


wherein measuring functioning of the cognitive function comprises: 
gathering cognitive function data comprising everyday speech data gathered using an audio capture device, and 
wherein measuring brain activity comprises: 

determining the presence of an abnormal condition based on the gathered at least one motor system data, cognitive function data, and brain activity data of the subject, 
wherein analyzing the gathered motor system data comprises: 
analyzing the gathered movement data to differentiate between movement conditions using wavelet analysis, and 
generating information indicating movement conditions, 

analyzing the gathered speech data for motor and non-motor correlations related to severity of the neurodegenerative disease data, including determining inability to control voice tone based on jitter of the speech data and determining lack of normal voice modulation based on shimmer of the speech data, and 
generating information indicating severity of the neurodegenerative disease and the measured motor and non-motor aspects, and 
wherein analyzing the gathered brain activity comprises: 
analyzing the gathered neural oscillation detection data related to severity of the 
generating information indicating severity of the neurodegenerative disease; and 
outputting information indicating severity of the neurodegenerative disease based on the generated information.















































15
2

A computer program product for determining effects of cognitive loading on a person, the computer program product comprising a non-transitory computer readable storage having program instructions embodied therewith, the program instructions executable 


recording data representing physical movements of the person from a wearable sensor network of physical movement sensors attached to the person, the physical movement sensors including at least one wrist accelerometer, the data recorded while the person is repeatedly performing a physical task and while the person is under cognitive loading during at least some of the performances of the task; 
determining physical movements of the person in response to the cognitive loading from the received data for each of the performances of the task, the determined physical movements including at 
(Claim 16)  The computer program product of claim 15, wherein the physical task is a task of everyday living.

wherein measuring functioning of the motor system comprises: 
placing a wearable body sensor system on the subject, the wearable body sensor system adapted to measure movements and object interaction of the subject in everyday living situations, the wearable body sensor system comprising at least two sensor systems selected from a group comprising an Integrated Clothing Sensing System, an Inertial Measurement Unit, an optical marker tracking system, 
gathering movement data with the wearable body sensor system, wherein measuring functioning of the cognitive function comprises: gathering cognitive function data comprising everyday speech data gathered using an audio capture device, and




determining an effect of cognitive loading based on the physical movements of the person while performing the physical task without cognitive loading and while performing the physical task with cognitive loading, wherein the effect of cognitive loading based on the physical movements the person 

wherein measuring brain activity comprises: 
gathering brain activity data comprising neuronal signals obtained using an implantable probe comprising a microelectrode array of carbon nanotube connections between 
determining the presence of an abnormal condition based on the gathered at least one motor system data, cognitive function data, and brain activity data of the subject, 
wherein analyzing the gathered motor system data comprises: 
analyzing the gathered movement data to differentiate between movement conditions using wavelet analysis, and 
generating information indicating movement conditions, 
wherein analyzing the gathered cognitive function data comprises: 
analyzing the gathered speech data for motor and non-motor correlations related to severity of the 
generating information indicating severity of the neurodegenerative disease and the measured motor and non-motor aspects, and 
wherein analyzing the gathered brain activity comprises: 
analyzing the gathered neural oscillation detection data related to severity of the neurodegenerative disease, including determining spindles in the neural oscillation detection data based on a frequency spectrum of the neural oscillation detection data, and 

outputting information indicating severity of the neurodegenerative disease based on the generated information.

tracking function of the person in activities of everyday living using the determined effect of cognitive loading.








































Copending Application No. 16/584,654 does not explicitly claim that the physical movement sensors include at least one wrist accelerometer, the determined physical movements include at least hand trajectories and wrist accelerations, and determining an effect of cognitive loading includes being based on at least median frequencies of hand trajectories and wrist accelerations. 
However, in a related art, Bergmann teaches that the physical movement sensors include at least one wrist accelerometer (Bergmann, Fig. 1, inertia Measurement Units (IMU) consisting of a triaxial accelerometer, gyroscope and magnetometer placed in the same locations and functioning the same as those used in the instant application that make up the “wrist accelerometer”.  See at least Fig. 1 and para. 22 of the instant application.), the determined physical movements include at least hand trajectories and wrist accelerations (Bergmann, Fig. 4 illustrates hand trajectories.  Pg. 2, “The validity of the sensing device is examined by determining how closely the distal position of the arm (a solid hand and wrist complex) relates to the position acquired by an optical tracking device, during a series of predefined arm movements.”  Movements of a solid hand and wrist complex necessarily include hand trajectories and wrist accelerations as implied in Bergmann and defined by the instant 
In another related art, Bergmann2 identifies the valid use of median frequency during activity monitoring (Bergmann2, Abstract, “Accelerometers are often used to provide information about activities of daily living.  The median frequency (fm) of acceleration has recently been suggested as a powerful parameter for activity recognition.” Conclusion, “This indicates that the direction that the median frequency shifts is independent of placement and strengthened the possibility of using more functional placements for activity monitoring or functional mobility tests.”).
Thus, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention for the acceleration sensors claimed in ‘654 to include at least one wrist accelerometer as described in Bergmann to determine wrist accelerations and hand trajectories such that determining an effect of cognitive loading in ‘654 includes being based on at least median frequencies of hand trajectories and wrist accelerations because Parkinson’s patients exhibit impaired postural coordination and irregularities in upper limb movement kinematics, such as abnormal hand trajectories, decreased linear speed and increased corrective movements when compared to healthy controls and upper limb movement, particularly of the hand and wrist, is involved in everyday tasks requiring fine motor control. The ability to quantify interactions with the environment, especially human-object interactions, would offer a valuable measure of motor control. Slight changes in motor function, such as slowing of movements as in the case of bradykinesia in PD, may go unnoticed at first, but a sensitive measurement device could detect these changes before they are apparent.  See ‘654 at para. 190-191.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear how the limitation “using a computer system comprising a processor, memory accessible by the processor, and computer program instructions stored in the memory and executable by the processor, the computer program instructions including instructions to perform the recording of the data” fits in the recording data limitation.  In particular, this lack of clarity is caused by insertion of the limitation in the middle of the recording data limitation in a fashion that not grammatically correct leaving one of ordinary skill in the art to not understand the metes and bounds of the patent protection sought.  Dependent claims 2-7 inherit the deficiencies of their respective parent claim, and are thus rejected under the same rationale.

Further regarding claim 1, it is unclear how the limitation “using the computer system, wherein the computer program instructions further include instructions to perform the determining physical movements” fits in the determining physical movements limitation.  In particular, this lack of clarity is caused by insertion of the limitation in the middle of the recording data limitation in a fashion that not grammatically correct leaving one of ordinary skill in the art to not understand the metes and bounds of the patent protection sought.  Dependent claims 2-7 

Further regarding claim 1, it is unclear how the limitation “using the computer system, wherein the computer program instructions further include instructions to perform the determining the effect of cognitive loading” fits in the determining an effect of cognitive loading limitation.  In particular, this lack of clarity is caused by insertion of the limitation in the middle of the recording data limitation in a fashion that not grammatically correct leaving one of ordinary skill in the art to not understand the metes and bounds of the patent protection sought.  Dependent claims 2-7 inherit the deficiencies of their respective parent claim, and are thus rejected under the same rationale.

Regarding claim 8, it is unclear whether “a person” recited in line 10 of the claim is the same person as that recited in lines 2 and 4-5.  For the purposes of compact prosecution, they are construed as the same.  Dependent claims 9-14 inherit the deficiencies of their respective parent claim, and are thus rejected under the same rationale.

Regarding claims 1, 8, and 15, the second to last limitation of each claim has been amended to recite “determining an effect of cognitive loading based on the physical movements of the person while performing the physical task without cognitive loading and while performing the physical task with cognitive loading, wherein the effect of cognitive loading based on the physical movements [of] the person is determined based on at least median frequencies of hand trajectories and wrist accelerations.”  It is unclear which aspect of this limitation is “based on at least median frequencies of hand trajectories and wrist accelerations.”  As written, multiple distinct interpretations can be made.  For instance, “determining an effect of cognitive loading is based on the physical movements of the person and further based on at least median 

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, 8, and 15, independent claims 1, 8, and 15 have been amended to recite “the physical movement sensors including at least one wrist accelerometer” and “the determined physical movements including at least hand trajectories and wrist accelerations”.  The disclosure fails to provide sufficient written description for these limitations.  One of ordinary skill in the art would not understand that these limitations include hand and wrist accelerations 

Further regarding claims 1, 8, and 15, the disclosure fails to provide sufficient written description for “tracking function of the person in activities of everyday living using the determined effect of cognitive loading” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  For instance, the only sensor that is claimed is a wrist accelerometer with the associated claimed functionality of hand trajectories and wrist accelerations, which has its own issues under 35 USC 112(a) identified above.  However, one of ordinary skill in the art would understand that using only hand trajectories and wrist accelerations cannot be used by themselves to identify activities of everyday living, let alone that the person is limited to only performing activities of daily living, and to comprehensively track associated function of the person performing these activities.  Furthermore, the disclosure 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
The instant claims are directed to a method and products which fall under at least one of the four statutory categories (STEP 1: YES).  
However, the independent claims recite recording data representing physical movements of the person, the data recorded while the person is repeatedly performing a physical task and while the person is under cognitive loading during at least some of the performances of the task; determining physical movements of the person in response to the cognitive loading from the received data for each of the performances of the task, the determined physical movements including at least hand trajectories and wrist accelerations; determining an effect of cognitive loading based on the physical movements of the person while performing the physical task without cognitive loading and while performing the physical task with cognitive loading, wherein the effect of cognitive loading based on the physical movements [of] the person is determined based on at least median frequencies of hand trajectories and wrist accelerations, the hand trajectories and wrist accelerations determined from the recorded 
The process of determining effects of cognitive loading on a person amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing it, and outputting the results of the collection and analysis. 

Furthermore, the determining, comparing, applying, and generating steps of dependent claims 4-7, 11-14, and 18-21 identified above could also reasonably be construed as the abstract idea grouping of mathematical concepts as at least identified in the MPEP 2106.04(a)(2)(I)(C) Mathematical Calculations because they recite steps of determining a variable or number using mathematical methods or performing a mathematical operation.  For instance, determining physical movements of the person in the independent claims is further identified in the specification (see, for example, at least para. 6, 17, 27-30, 32-41, 45, and 47) and dependent claims 4, 5, 11, 12, 18, and 19 to entail the mathematical operations of determining a power spectrum of the sensor data (determining a variable or number); comparing a frequency at which the power spectrum has a maximum amplitude with an expected range of frequencies (applying a mathematical operation); determining that a physical movement has occurred when the frequency at which the power spectrum has a maximum amplitude is within the expected range of frequencies (applying a mathematical operation); applying a continuous wavelet transform to the sensor data of a physical movement for which it was determined that the physical movement occurred (applying a mathematical operation); generating a scalogram of wavelet coefficients of the continuous wavelet transform (determining a variable or number); determining that a physical movement began based on the scalogram (applying a mathematical operation); and determining the response time based on the time a stimulus was given and the determined time that the physical movement began (determining a variable or number).  Additionally, determining an effect of cognitive loading in the independent claims is further identified in the specification (see, for example, at least para. 6, 32-41, 45, and 47) and dependent claims 6, 7, 13, 14, 20, and 21 to entail the mathematical operations of 
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 

This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Also as identified in Step 2A, Prong 2, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  In particular, the sensors being recited and organized in a generic fashion to perform their generic functions of data gathering is adding insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1 and 7 and para. 51-64 of the specification as identified above.  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Response to Arguments
It is noted that the Inventorship of the instant application has not been amended to address the disparities between the instant application and the parent provisional application.

Applicant’s arguments, filed 20 February 2022, with respect to the objections to claims 8-14 have been fully considered and are persuasive.  Therefore, these objection have been withdrawn.  However, the amendments to the claims necessitate new objections.

Applicant's remaining arguments filed 20 February 2022 have been fully considered but they are not persuasive.

Regarding Applicant’s notes on “IDS Considered”, Applicant asserts that the IDS filed on 30 November 2018 and the references listed therein have been considered.
Examiner respectfully disagrees.  While an IDS that was filed 30 November 2018 was considered, it is also noted that IDS objections identified in the Office Action mailed 31 December 2020 are maintained in the instant Office Action.  It is also noted that the new IDS filed 20 February 2022 has also been objected to.

Regarding Applicant’s arguments against the Double Patenting rejection, Applicant asserts that since the double patenting rejection is currently provisional, a terminal disclaimer will be submitted in the appropriate application upon allowance of one of the applications.
The Office notes Applicant’s intent to file a terminal disclaimer and further notes that Applicant received a Notice of Allowance for the copending application nearly 1 month prior to filing the instant remarks yet no terminal disclaimer has been filed.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(b), Applicant asserts that the claims have been amended to more particularly put and distinctly claim their subject matter.
Examiner respectfully disagrees.  While the amendments have obviated some rejections under 35 USC 112(b), they have not obviated all of them.  Additionally, the amendments have also necessitated new rejections under 35 USC 112(b).

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 112(a), Applicant asserts that the claims have been amended to more particularly put and distinctly claim their subject matter.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support, and is not persuasive.  Additionally, the amendments have also necessitated new rejections under 35 USC 112(a).

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 101, Applicant asserts that the claims do not amount to a method of organizing human activity because no social activities, teaching, or any rules or instructions to be followed are claimed.
Examiner respectfully disagrees.  This is merely a conclusory statement made without evidentiary support, and is not persuasive.  Regardless, the Courts have repeatedly identified that merely collecting information, analyzing it, and outputting the results of the collection and analysis is classified as the abstract idea of a certain method of organizing human activity.  For clarity-sake, this is commonly viewed as “following rules or instructions”.  
Applicant also asserts that, with respect to mental processes and mathematical concepts, claims 1, 8, and 15 have been amended to recite “recording data representing physical movements of a person from a wearable sensor network of physical movement sensors attached to the person, the physical movement sensors including at least one wrist 
Examiner respectfully disagrees.  In particular, the rejection explicitly identifies that the wrist accelerometer is an additional element that does not integrate the judicial exception into a practical application under Step 2A, Prong 2, nor add significantly more to the judicial exception under Step 2B because it is merely adding insignificant pre-solution data gathering to the judicial exception.
Applicant also asserts that the process includes tracking function of the person in activities of everyday living using the determined effect of cognitive loading which provides an objective and automated assessment of the function of the person is provided.
The rejection has been updated to address this newly added limitation.  Additionally, Applicant has not made any association of this newly added limitation to anything that would overcome the rejection under 35 USC 101.  Regardless, this limitation has been identified in the updated rejection to be wholly part of the abstract idea as it merely represents collecting and storing data.

Regarding Applicant’s arguments against the rejection of the claims under 35 USC 103, Applicant asserts that cited prior art do not teach the newly added features identified in the arguments against the rejections of the claims under 35 USC 103.
Applicant’s arguments are moot in light of the withdrawal of the rejections.  However, it is noted that overcoming the rejections under 35 USC 112 may reintroduce rejections under 35 USC 102 or 103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715                                                                                                                                                                                                        
/JAMES B HULL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bergmann, J., Fei, J., Green, D. A., Hussain, A., & Howard, N. (2017). A Bayesian Assessment of Real-World Behavior During Multitasking. Cognitive computation, 9(6), 749–757. https://doi.org/10.1007/s12559-017-9500-6
        2 Bergmann - see non-patent literature cite no. 15 in the IDS filed 20 February 2022.
        3 Bergmann2 - see non-patent literature cite no. 16 in the IDS filed 20 February 2022.